 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                                 EASTERN DISTRICT OF CALIFORNIA
 7

 8    LORI ANN GONZALEZ, Individually and on              Case No. 1:19-cv-00342-AWI-EPG
      behalf of others similarly situated,
 9                                                        ORDER RE: STIPULATED REQUEST FOR
                                      Plaintiff,          DISMISSAL OF ENTIRE ACTION WITH
10                                                        PREJUDICE AS TO PLAINTIFF AND
              v.                                          WITHOUT PREJUDICE AS TO PUTATIVE
11                                                        CLASS
      COMENITY CAPITAL BANK,
12
                                      Defendant.          (ECF No. 49)
13

14         Plaintiff, Lori Ann Gonzalez, for herself and not on behalf of the putative class, and

15    Defendant, Comenity Capital Bank, have filed a stipulation for dismissal of the action with

16    prejudice as to Plaintiff Lori Ann Gonzalez, and without prejudice as to the putative class.

17    (ECF No. 49.) In light of the stipulation, the case has ended and is dismissed with prejudice as

18    to Plaintiff Lori Ann Gonzalez and without prejudice as to the putative class. See Fed. R. Civ.

19    P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the

20    Clerk of the Court is respectfully directed to close this case.

21         As requested by the parties, the Court will retain jurisdiction over this matter for purposes

22    of enforcing the terms of the stipulation for dismissal and the settlement agreement and release

23    referred to in the stipulation for dismissal.

24
     IT IS SO ORDERED.
25

26     Dated:      January 6, 2020                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
